                        D.G.
FlLED BX
                               NITED STA TES DISTRICT COURT
      lîltJï) ',8 Nh8           u'rusllx ols-rrc'rorFLORDA
      'u
      kk
       oXo:
          b)fo
             j)t
               @w?L
                - )
                  p            CASENO: / y. ppo so - .y)v ,>
                                                           ln vu ps
                                        .




 UN ITED STA TES O F AW RICA ,
                    Plaine ,
                                                             N OTICE O F TEA OR ARY
                                                             M V EAR AN CE AS C O UNSEL


â- ow ï z+              D efendmlt.
                                      -
                                       /
        COMESNOW                                    ,         :J     /                    od
  slesthistemporaryappearanceascolmselfortheabovenameddefend= tts)atinitialappearance.
  This appearance is m ade w ith the understanding thatthe lm dersir ed counselw111fallllauy

  obligadons im posed by the Court such as preparing and lling docum ents necessary to

  collateralizelny personalsttrety bond which m ay be set.

  counsel'sxametrrintedl:                                    . Jk7Ug bK
  couasel'ssi> atare:

  Address(includéCity/state/zipCode):
     ?o Y s- % r-ôfe- a uo gK.o-à fY 12 10'
                                          -
                                          ,h.àG-m
     B ch<.o (kovxu 4.   v u -2 à%
                                 'Oo+,             -           -     -   . -
                                                                                     ,
                                                                                          .-   u
   Telephone: -+70-e& %- 15721 FloridasarxumberrqJv
                                                  . A /+
   Date:                lT /
